DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beebe et al. (WO 2018/009870) as applied to claims above, and further in view of Teich et al. (US 2008/0014571).


placing a first cell population in a first well of a multiwell plate; (See Beebe Figs. 1A-1B and 12-18 and Page 10 Line 7- Page 11 Line 25 wherein a first cell type is placed in a first well 12 of a multiwell plate)
placing a second cell population in a second well of the multiwell plate, (See Beebe Figs. 1A-1B and 12-18 and Page 10 Line 7- Page 11 Line 25 wherein a second cell type is placed in a second well 26 of a multiwell plate)
wherein the multiwell plate comprises at least one channel that interconnects the first well and the second well so as to allow liquid to pass; (See Beebe Figs. 1A-1B and Page 10 Line 7- Page 11 Line 25 wherein the multiwell plate comprises a channel 38 which interconnects the first well 12 to the second well 26 to allow liquid to pass.)

allowing liquid medium to move between the first and second well without movement of cells of the first and second cell populations between the first and second wells; (See Beebe Figs. 1A-1B and 12-18 and Page 10 Line 7- Page 11 Line 25 wherein liquid medium is moved between the first and second well but cells do not move therebetween.)
sensing one or more analytes and/or performing one or more metabolic measurements of the first cell population in order to perform a drug screening assay . (See Beebe Figs. 12-18 and Page 10 Line 7- Page 11 Line 25 wherein one or more metabolic measurements, i.e. measurement of analyte presence/levels that show metabolic activity has occurred in the first cell population, are performed of the first cell population.)



Teich et al. discloses a device and method for measuring cell cultures within a multiwell plate  and performing drug screening wherein during measurements a probe is inserted into each well of the microwell plate such that it
prevents movement of liquid medium to or from the first cell population, before or during the measuring of the first cell population and forms a reduced volume after a culture period and before or during the measuring of the first cell population. (See Teich [0056] wherein a sensor is inserted into each well of a multiwell plate and seats with a surface of the well to prevent movement of fluid in the well and define a reduced volume during measurement. The method of measurement comprises adding a marker to a liquid medium contained in each well.  (See Teich wherein the sensor includes fluorophore probes which are inserted into the liquid medium.)
Teich also discloses that wherein at least a portion of cells of the first and second cell populations are adhered to a closed end or a wall of the wells. (See Teich [0052] wherein cells are adhered to a bottom surface, i.e. closed end wall, of the wells.)
Teich also discloses that the device is utilized to perform measurements of oxygen consumption rate, i.e. changes in oxygen consumption, in order to perform drug screening. (See Teich [0059] and [0089]-[0092] wherein multiple measurements of oxygen consumption rate and performed utilizing the device and thus a measurement of a change in oxygen consumption is measured. Such measurements are micro-respirometry measurements)



Regarding claim 15 modified Beebe discloses all the claim limitations as set forth above as well as the method wherein the liquid medium is allowed to move for a co-culture period, and the first cell population is measured after the co-culture period is ended. (See Beebe Figs. 12-18 and Page 10 Line 7- Page 11 Line 25 wherein the liquid medium is allowed to move for a co-culture period and measurement is performed after co-culture period is ended, i.e. once a measurement is performed co-culture is ended.)

Regarding claim 18 modified Beebe discloses all the claim limitations as set forth above as well as the method further comprising monitoring mixing between the first well and the second well. (See Beebe Figs. 12-18 and Page 10 Line 7- Page 11 Line 25 wherein measurement of materials in the first and second wells shows whether or not mixing has occurred and thus is monitoring mixing between the wells.)




Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive.

Applicant argues that the cited prior art does not disclose performing micro-respirometry or bioenergetics measurements.  The examiner notes that the previously cited prior art of Teich discloses performing multiple measurements of oxygen consumption on a cell population of perform drug screening assays. Such measurements of oxygen consumption are micro-respirometry measurements. The examiner combined these teachings and supporting rational with the primary reference to make up for any argued deficiencies and as such applicant’s arguments are moot.  Furthermore applicant has not described why such measurements are not taught and or obvious in light or the rejections and prior art cited by the examiner and as such the rejections stand as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799